MR. JUSTICE MATTHEWS
delivered the opinion of the court.
This cause was based upon an information identical, as to the allegations of the offense charged, with that in State v. Wehr, ante, p. 469, 188 Pac. 930, and the same question was raised on this appeal.
Counsel for appellant and respondent stipulated that this cause should be disposed of at the same time and on the briefs submitted in the Wehr Case, and that the same judgment be-rendered herein, without argument. The judgment in the case of State v. Wehr was affirmed. It is therefore ordered that the judgment herein be and the same is hereby affirmed.

Affirmed.

Mr. Chief Justice Brantly and Associate Justices Holloway, Hurly and Cooper concur.